        Case: 3:21-cv-00046-jdp Document #: 6 Filed: 02/05/21 Page 1 of 2




Elliot Gale (Bar # 1119904)
egale@gajplaw.com
Gale, Angelo, Johnson, & Pruett, P.C.
1430 Blue Oaks Blvd., Ste. 250
Roseville, CA 95747
Telephone: 916-290-7778
Facsimile: 916-721-2767
Attorney for Plaintiff
Katrina Naumann
                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WISCONSIN

Katrina Naumann                            Case No.: 3:21-cv-00046-jdp
             Plaintiff
 v.                                        PROOF OF SERVICE
Bank of America, N.A.
             Defendant




      SEE ATTACHED




                                PROOF OF SERVICE -1-
Case: 3:21-cv-00046-jdp Document #: 6 Filed: 02/05/21 Page 2 of 2
